United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bolton, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2359
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2010 appellant timely appealed the April 12, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied his claim for a schedule
award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has a ratable impairment of the lower extremities.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record forwarded to the Board included evidence received after OWCP issued its April 12, 2010 decision.
The Board’s appellate review is limited to evidence that was in the case record at the time OWCP issued its final
decision. 20 C.F.R. § 501.2(c) (2010). Accordingly, any evidence received after April 12, 2010 will not be
considered on appeal.

FACTUAL HISTORY
Appellant, a 70-year-old retired rural carrier, was involved in an employment-related
motor vehicle accident (MVA) on September 13, 1999.3 OWCP initially accepted his traumatic
injury claim for right leg hematoma and multiple lacerations (low back, both legs, right arm and
right shoulder). It later expanded the claim to include loose bodies in the left elbow, aggravation
of lumbar degenerative disc disease and aggravation of lumbar spinal stenosis (L3-S1). OWCP
also authorized surgery, which included a left elbow arthroscopy and a January 10, 2001
laminectomy at L4-5.
On February 1, 2002 OWCP granted a schedule award for one percent impairment of the
left upper extremity.4 On July 8, 2006 appellant requested a schedule award for impairment of
the lower extremities due to his back condition.
In a report dated April 25, 2007, Dr. Neill H. Musselwhite, a family practitioner,
indicated that appellant had 15 percent impairment based on the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)
(2001) disability ratings.5 He explained that appellant had damage to nerve roots L4-L5, S1 and
S2. Dr. Musselwhite also noted that appellant had chronic pain that averaged about 7 on a scale
of 1 to 10. Appellant also had weakness, which Dr. Musselwhite graded two to three out of five.
Lastly, Dr. Musselwhite reported that appellant had difficulty using foot pedals while operating a
motor vehicle.
The district medical adviser (DMA) reviewed Dr. Musselwhite’s April 25, 2007 report
and found that there was insufficient objective findings to assign an impairment rating under the
A.M.A., Guides (5th ed. 2001). He recommended that OWCP refer appellant to an orthopedic
surgeon for examination and an impairment rating of the lower extremities.
Since 2007 OWCP has referred appellant to four different physicians for the purpose of
determining the cause and extent of any lower extremity impairment.6
OWCP denied a lower extremity schedule award on February 22, 2008, May 18, 2009
and most recently on April 12, 2010. The Branch of Hearings and Review set aside the

3

Appellant retired effective April 30, 2002.

4

By decision dated August 20, 2004, the Board found that appellant failed to establish that he had greater than
one percent impairment of the left upper extremity. Docket No. 04-1140.
5

OWCP had written Dr. Musselwhite requesting that he provide a lower extremity impairment rating in
accordance with the fifth edition of the A.M.A., Guides (2001).
6

In addition to the various OWCP referrals, appellant submitted a March 23, 2009 impairment rating from
Dr. Paul J. Tawney, a Board-certified physiatrist with a subspecialty in spinal cord injuries, who found 3 percent
impairment of the right lower extremity based on a grade 3 60 percent sensory deficit involving the L5 nerve root.
With respect to the left lower extremity, Dr. Tawney found 4 percent impairment based on a grade 2 80 percent
sensory deficit involving the L5 nerve root. He referenced Tables 15-15 and 15-18, A.M.A., Guides 424
(5th ed. 2001).

2

February 22, 2008 and May 18, 2009 decisions because of deficiencies with respect to medical
development of record.7
OWCP referred appellant to Dr. Edward R. Mulcahy, a Board-certified orthopedic
surgeon. Also, on January 26, 2010, it expanded his claim to include aggravation of lumbar
degenerative disc disease (L5-S1) and aggravation of lumbar spinal stenosis (L3-S1). OWCP
prepared an amended SOAF dated January 27, 2010, which reflected, inter alia, the recently
accepted lumbar conditions and appellant’s previously approved January 2001 lumbar
laminectomy.
Dr. Mulcahy examined appellant on March 25, 2010 and diagnosed preexisting
degenerative disc disease and spinal stenosis. He further indicated that the temporary
aggravation of lumbar degenerative disc disease and spinal stenosis had resolved. Other resolved
conditions included the accepted loose bodies in appellant’s left elbow, his right shoulder and
right lower leg lacerations, as well as his lumbar strain. Dr. Mulcahy found that appellant did not
have any ongoing residuals and no impairment of the upper or lower extremities secondary to his
September 13, 1999 employment injury. He noted that the chronic electrodiagnostic findings
were secondary to the natural progression of appellant’s preexisting conditions. OWCP did not
refer Dr. Mulcahy’s report to its DMA for review.
By decision dated April 12, 2010, OWCP denied appellant’s schedule award claim for
the lower extremities.
LEGAL PRECEDENT
Section 8107 FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.8 It, however,
does not specify the manner by which the percentage loss of a member, function or organ shall
be determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. The implementing
regulations have adopted the A.M.A., Guides as the appropriate standard for evaluating schedule
losses.9 Effective May 1, 2009, schedule awards are determined in accordance with the sixth
edition of the A.M.A., Guides (2008).10

7

By decision dated November 24, 2009, the hearing representative ordered OWCP to further develop the medical
record on the issue of whether appellant’s current low back condition was causally related to his employment injury.
The hearing representative also ordered that the statement of accepted facts (SOAF) be updated to accurately reflect
appellant’s accepted conditions, including all OWCP-authorized surgical procedures. Lastly, the hearing
representative ordered that appellant be referred to a second opinion specialist for evaluation of any work-related
permanent impairment under the latest edition of the A.M.A., Guides (6th ed. 2008).
8

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

9

20 C.F.R. § 10.404.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

3

No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or in the implementing regulations.11 Neither FECA nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the back or the
body as a whole.12
ANALYSIS
Since 2007 OWCP has referred appellant for examination on at least four occasions. The
purpose of which was to determine if he had an employment-related impairment of the lower
extremities. Pursuant to Branch of Hearings and Review’s latest remand dated November 24,
2009, OWCP expanded the claim, updated the SOAF and then referred appellant to
Dr. Mulcahy,13 who examined appellant on March 25, 2010 and diagnosed preexisting
degenerative disc disease and spinal stenosis. According to Dr. Mulcahy, these were appellant’s
only unresolved conditions. He further noted that the temporary aggravation of lumbar
degenerative disc disease and spinal stenosis had resolved. Dr. Mulcahy found no ongoing
residuals or impairment of the upper or lower extremities secondary to appellant’s September 13,
1999 employment injury. He attributed appellant’s chronic electrodiagnostic findings to the
natural progression of his preexisting conditions.
In its most recent denial dated April 12, 2010, OWCP relied upon Dr. Mulcahy’s
March 25, 2010 report.
The Board finds that the question of appellant’s entitlement to a schedule award is not in
posture for decision.
While the sixth edition of the A.M.A., Guides (2008) provides a methodology for rating
spinal nerve extremity impairment,14 Dr. Mulcahy did not calculate lower extremity impairment
presumably because he believed that appellant’s current lumbar condition was not employment
related, but in fact preexisted the September 13, 1999 MVA. The Board notes, however, that
preexisting impairment of the member under consideration is generally included in calculating

11

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

12

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

13

The January 27, 2010 SOAF included appellant’s previously authorized January 2001 lumbar laminectomy and
the additional accepted conditions of aggravation of lumbar degenerative disc disease (L5-S1) and aggravation of
lumbar spinal stenosis (L3-S1). The amended SOAF also included lumbar strain and aggravation of pelvic arthritis
as accepted conditions. The Board is unable to independently verify OWCP’s purported acceptance of the latter two
conditions. While the corresponding ICD-9 codes are reflected in iFECS, the Board has not uncovered any OWCP
internal memoranda or other communication to appellant advising of the acceptance of either lumbar strain or
aggravation of pelvic arthritis. The hearing representative referenced an August 4, 2003 OWCP memorandum as
documentation of the acceptance of a right pelvic condition. However, the Board is unable to locate the referenced
document.
14

Supra note 10, Exhibit 4.

4

the percentage of loss.15 OWCP neglected to emphasize this point when referring the case to
Dr. Mulcahy.
Another deficiency with respect to Dr. Mulcahy’s March 25, 2010 report is that he failed
to adequately explain his opinion regarding the cause of appellant’s current lumbar condition.16
OWCP recently expanded the claim to include aggravation of lumbar degenerative disc disease
(L5-S1) and aggravation of lumbar spinal stenosis (L3-S1). Dr. Mulcahy characterized this
aggravation as temporary and found that it had resolved. He noted that appellant’s chronic
electrodiagnostic findings were secondary to the natural progression of his preexisting
conditions. The Board finds that Dr. Mulcahy did not adequately explain how he was able to
attribute appellant’s current lumbar complaints to the natural progression of his preexisting
condition rather than the September 13, 1999 employment related MVA or the January 2001
OWCP-approved lumbar laminectomy. Dr. Mulcahy also failed to explain his finding of a
temporary aggravation, particularly in light of the fact that appellant’s lumbar condition was
asymptomatic prior to his employment injury. It is incumbent upon him to identify the
timeframe when the aggravation ceased and the factors that supported his stated conclusion. The
Board finds that Dr. Mulcahy’s March 25, 2010 report does not include adequate rationale to
support his opinion on causal relationship.
Once OWCP undertakes development of the record it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.17 As the medical
evidence developed by OWCP does not adequately address the extent of any lower extremity
impairment or causal relationship, the case will be remanded for further development. After
OWCP has developed the case record to the extent it deems necessary, a de novo decision shall
by issued regarding entitlement to a schedule award.
CONCLUSION
The case is not in posture for decision regarding whether appellant has a ratable
impairment of the lower extremities.

15

R.D., 59 ECAB 127, 130 (2007); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards
& Permanent Disability Claims, Chapter 2.808.7(2) (January 2010).
16

Causal relationship is a medical question, which generally requires rationalized medical opinion evidence to
resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be based on a complete
factual and medical background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s
opinion must be expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors. Id.
17

Richard F. Williams, 55 ECAB 343, 346 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the April 12, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: September 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

